Citation Nr: 1022699	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disability 
secondary to the service connected left knee and left ankle 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in April 2008 
when the Board remanded for further development.  After 
completing the requested development to the extent possible, 
a January 2010 supplemental statement of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  The Board finds that the there has 
been substantial compliance with its April 2008 remand.  
Therefore, the Board will proceed to adjudicate the appeal.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2008.  A transcript of that 
hearing has been associated with the claims file.  The 
Veteran submitted additional evidence at that hearing and 
waived RO review of this evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  A right knee disability is not etiologically related to 
service or the service-connected left knee or left ankle 
disability.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated during 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2004, prior 
to the date of the issuance of the appealed January 2005 
rating decision.
 
The Board further notes that, in July 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in  November 2009 that was fully adequate for the 
purposes of determining the etiology and nature of his 
claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran asserts that his right knee disability is the 
result of his service-connected left knee and left ankle 
disabilities.  

The record shows that service connection is in effect for 
post-traumatic arthritis of the left knee, 10 percent 
disabling; medial meniscus tear, left knee, 10 percent 
disabling; and left ankle sprain, 10 percent disabling. 
Furthermore, the evidence establishes that the Veteran has 
right knee chondromalacia.  The sole question that remains is 
whether or not the Veteran's right knee chondromalacia 
developed or was aggravated by his service connected left 
knee and left ankle disabilities.  

As this is a medical question that can only be answered by 
competent medical professionals, the most relevant evidence 
is the medical opinion that was obtained.  In September 2004, 
a VA physician concluded that there was no evidence that the 
Veteran's right knee condition was related to his left knee 
condition. In April 2008, a VA medical provider indicated 
that the Veteran had right knee pain which was "more likely 
than not service-connected."

The April 2008 BVA decision remanded for a VA examination and 
opinion to determine whether it was at least as likely as not 
that the Veteran's right knee chondromalacia was proximately 
due to or the result of the service connected left knee and 
left ankle disabilities. 

In the November 2009 VA examination the examiner stated that 
the Veteran's current right knee problems are not the result 
of or related to his service connected left knee or left 
ankle disabilities.  The examiner reported that both knees 
are in approximately the same condition with medial joint 
osteophytes and patellofemoral problems.  He further stated 
that the Veteran's gait is not sufficiently altered by his 
left knee or left ankle disabilities to cause any excess 
stress on the right knee.  The examiner reported that the 
Veteran's left knee findings are most compatible with a 
lateral meniscus tear and subsequent lateral joint line 
degeneration; however, his right knee findings show only 
patellofemoral changes and medial joint line narrowing and 
these are present bilaterally.  The examiner opined that 
since these problems are present bilaterally and they started 
at the same time and progressed more or less equally, the 
right was not reasonably caused by the left.  

With regard to aggravation the examiner stated that the same 
rationale could be applied to the determination that the 
right knee was not aggravated by the left since the problems 
developed simultaneously.  The examiner opined that the 2007 
injury the Veteran had only exacerbated the problems that 
were present before that time.  Finally, he stated that 
patellofemoral and medial joint line disease are normal 
processes associated with aging and that there is no history 
in the service medical records of an injury to or problem 
with the right knee.

Analysis

The Board finds that the criteria for entitlement to service 
connection for a right knee disability secondary to the 
service connected left knee and left ankle disabilities are 
not met.

The Board notes that the only competent evidence that 
suggests that the Veteran's current right knee problems 
should be service-connected is a one-line opinion offered by 
an unknown VA medical provider, not supported by any 
rationale at all..  However, the September 2004 and November 
2009 VA examination reports provide opinions that the 
Veteran's right knee problems are not related to previous 
military service or secondary to his service-connected left 
knee and left ankle disabilities.  These opinions were based 
on clinical examinations, and in the latter instance, by a 
review of the record as a whole.

The Board acknowledges the Veteran's assertions that his 
right knee disability is due to his left knee and left ankle 
disabilities.  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  
Certainly, the Veteran is competent to attest to the nature 
and duration of his right knee pain.  However, diagnosing and 
relating the current right knee disability etiologically to 
the left knee and left ankle disabilities requires opinion 
evidence from experts with medical training, and is not 
subject to lay diagnosis.  His statements are not competent 
evidence of a nexus since laypersons, such as the Veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. 38 U.S.C.A. § 5107(b).  That 
doctrine, however, is not applicable in this case because 
there is no evidence of an in service disability, there is no 
competent evidence of a nexus between the current disability 
and service or a service connected disability, and the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

In sum, the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Service connection for a right knee disability secondary to 
the service-connected left knee and left ankle disabilities 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


